 


109 HR 6413 IH: Sacramento River National Recreation Area Establishment Act of 2006
U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6413 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2006 
Mr. Herger introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish the Sacramento River National Recreation Area consisting of certain public lands administered by the Bureau of Land Management in Tehama and Shasta Counties, California, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Sacramento River National Recreation Area Establishment Act of 2006. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Definitions. 
Sec. 4. Sacramento River National Recreation Area, California. 
Sec. 5. Purpose and management of recreation area. 
Sec. 6. Sacramento River National Recreation Area Advisory Council. 
Sec. 7. Recreational facilities. 
Sec. 8. Hunting and fishing. 
Sec. 9. Use of motorized vehicles. 
Sec. 10. Water rights exclusion. 
Sec. 11. Private property. 
Sec. 12. Grazing. 
Sec. 13. State and local jurisdiction. 
Sec. 14. Limitation on fees. 
Sec. 15. Activities outside recreation area.  
2.FindingsCongress finds the following: 
(1)Outdoors recreational opportunities available on public lands at the Sacramento River Bend Area in Northern California are abundant and diverse and have made these lands a destination point for the recreating public. 
(2)Statutory protection of the use and enjoyment of these lands is needed to ensure that they continue to be a source of enjoyment and inspiration for all Americans.  
3.DefinitionsIn this Act: 
(1)Recreation areaThe term recreation area means the Sacramento River National Recreation Area established by this Act. 
(2)Advisory councilThe term advisory council means the Sacramento River National Recreation Area Advisory Council established by this Act. 
(3)Management planThe term management plan means the management plan for the recreation area, as developed and implemented pursuant to this Act. 
(4)Public landsThe term public lands has the meaning given that term in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)). 
(5)Redding Field OfficeThe term Redding Field Office means the Redding, California, Field Office of the Bureau of Land Management.  
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
4.Sacramento River National Recreation Area, California 
(a)EstablishmentIn order to preserve and enhance recreational opportunities on public lands described in subsection (b) and to promote local economic development through recreation involving these lands, there is hereby established the Sacramento River National Recreation Area. 
(b)AreaThe recreation area consists of approximately 17,000 acres of public lands adjacent to the Sacramento River, and between its tributaries of Battle Creek and Seven Mile Creek, in Tehama and Shasta Counties, California, as generally depicted on the map entitled Tehama County, California, Board of Supervisors Proposed Sacramento River NRA Boundary Map and dated December 1, 2006. 
(c)Legal descriptions; correction of errors 
(1)PreparationThe Secretary of the Interior, in consultation with the advisory council, shall prepare a final map and legal descriptions of the boundaries of the recreation area.  
(2)SubmissionThe map and legal descriptions shall be submitted to the Committee on Resources of the House of Representatives and to the Committee on Energy and Natural Resources of the Senate as soon as practicable, but in no event later than two years after the date of the enactment of this Act. 
(3)Legal effectThe map and legal descriptions of the recreation area shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal descriptions. The map shall be on file and available for public inspection in appropriate offices of the Bureau of Land Management.  
5.Purpose and management of recreation area 
(a)Management purposesThe Secretary, acting through the Redding Field Office, shall manage the recreation area for the following purposes: 
(1)To enhance managed recreational opportunities, including hiking, camping, equestrian activities, mountain biking, picnicking, wildlife viewing, hunting, fishing, geo-caching, marksmanship, swimming, archery, rafting, canoeing, kayaking, and boating.  
(2)To promote local economic development through recreation. 
(b)Management plan 
(1)DevelopmentNot later than three years after the date of the enactment of this Act, the Secretary shall complete a management plan for the recreation area to further the management purposes specified in subsection (a). As provided in section 6, the Secretary shall utilize the Sacramento River National Recreation Area Advisory Council in the development of the management plan and in making any amendment to the management plan under paragraph (3).  
(2)Reporting requirementOn an annual basis, the Secretary shall submit to the advisory council a report on the implementation of the management plan. As part of the report, the Secretary may suggest such amendments to the management plan as the Secretary considers necessary to further the management purposes. 
(3)AmendmentsThe Secretary may make such amendments to the management plan as the Secretary considers necessary to further the management purposes. 
(c)Public participationIn the development and amendment of the management plan, the Secretary shall encourage and solicit participation of the public at large, including landowners in the vicinity of the recreation area, interested individuals, organizations, elected officials of local jurisdictions, and government agencies.  
6.Sacramento River National Recreation Area Advisory Council 
(a)Establishment and purposeThere is established an advisory committee to be known as the Sacramento River National Recreation Area Advisory Council for the purpose of— 
(1)ensuring public involvement in the management of the recreation area; 
(2)providing advice, guidance, and recommendations to the Secretary pertaining to the development, implementation, and amendment of the management plan; and 
(3)improving collaborative relationships among persons and entities interested in the management of the recreation area.  
(b)Composition of councilThe advisory council shall consist of the following members: 
(1)The Governor of California or the designee of the Governor.  
(2)Three individuals who represent Tehama County, California, appointed by the Board of Supervisors of Tehama County. 
(3)One individual who represents Shasta County, California, appointed by the Board of Supervisors of Shasta County. 
(4)Five individuals who reside within the jurisdictional boundaries of the Redding Field Office and represent the recreation community, appointed as provided in paragraph (2). 
(5)One individual who represents the interests of private landowners in Bend, California, appointed as provided in paragraph (2). 
(6)One individual who represents the interests of agriculture in Tehama County, California, appointed as provided in paragraph (2). 
(7)One individual who resides within the jurisdictional boundaries of the Redding Field Office and represents the conservation community, appointed as provided in paragraph (2).  
(c)TermsMembers of the advisory council appointed under subsection (b) shall serve a term of three 3 years and may be reappointed, except that— 
(1)one-third of the members initially appointed shall be appointed for a term of one year; and 
(2)one-third of the members initially appointed shall be appointed for a term of two years. 
(d)ChairpersonThe members of the advisory council shall elect a chairperson. The chairperson shall serve a term of one year and may be reelected.  
(e)ConsultationThe Secretary shall consult with the advisory council on a periodic basis to discuss matters relating to the development and implementation of the management plan for the recreation area. 
(f)MeetingsThe advisory council shall meet at the pleasure of the Secretary, though it shall meet no fewer than four times annually while the management plan is being developed, unless such meetings are determined by a majority of members of the advisory council to be unnecessary. Meetings of the advisory council shall be open to the public, and the advisory council shall provide interested persons a reasonable opportunity at a meeting to comment on the management of the recreation area. The Secretary shall provide appropriate notice of the time, date, and location of each meeting of the advisory council. 
(g)CompensationMembers of the advisory council shall serve without pay. 
(h)Exemption from FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory council. 
7.Recreational facilitiesThe Secretary may develop public recreational facilities to further the management purposes of the recreation area specified in section 5(a). Such facilities may include trails, restrooms, parking areas, road pullouts, signs, campgrounds, stream crossings, interpretive centers, and administrative facilities reasonably appurtenant to recreational facilities. 
8.Hunting and fishingNothing in this Act shall be construed— 
(1)to require or authorize the Secretary to diminish or prohibit hunting and fishing in the recreation area; or 
(2)to authorize the Secretary to supercede State law as it pertains to hunting and fishing. 
9.Use of motorized vehicles 
(a)Limited to designated roadwaysExcept as provided in subsection (b), motorized vehicle use on lands within the boundaries of the recreation area shall be permitted only on designated roadways. 
(b)ExceptionSubsection (a) shall not apply to the use of motorized vehicles in the recreation area authorized by the Secretary— 
(1)for maintenance or construction undertaken to further the management purposes of the recreation area specified in section 5(a); or 
(2)for emergency or other authorized administrative purposes. 
10.Water rights exclusion Nothing in this Act shall be construed as authorizing the Secretary to acquire water rights to further the purposes of this Act.  
11.Private property 
(a)Access to private propertyThe Secretary shall provide any owner of private property within the boundaries of the recreation area access to the property to ensure the use and enjoyment of the property by the owner. 
(b)Improvements to private propertyNothing in this Act shall be construed as limiting or diminishing the rights of any owner of private property within or adjacent to the recreation area, or any owner of an easement or right of way over public lands included in the recreation area that is used to provide access to privately held land located within or adjacent to the boundaries of the recreation area, to undertake improvements or enhancements to such property to ensure the continued use and enjoyment thereof. 
12.GrazingNothing in this Act shall be construed to prohibit, limit, or restrict the grazing of livestock within the recreation area. 
13.State and local jurisdictionNothing in this Act shall be construed to diminish, enlarge, or modify any right of the State of California or any political subdivision of the State, to carry out State or local laws, rules, and regulations within the boundaries of the recreation area for the purposes of ensuring public safety and the general welfare of the public. 
14.Limitation on feesThe Secretary shall not charge any fee for same-day access to, or use of, the recreation area, unless a significant service is provided, as required by the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801 et seq.). 
15.Activities outside recreation areaThe establishment of the recreation area shall not be construed to— 
(1)create a protective perimeter or buffer zone around the recreation area; or 
(2)preclude uses or activities outside the recreation area that are permitted under other applicable laws, even if the uses or activities are prohibited within the recreation area. 
 
